--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 

 
AGREEMENT TO TERMINATE SPLIT-DOLLAR AGREEMENTS
 
AGREEMENT TO TERMINATE SPLIT-DOLLAR AGREEMENTS dated as of the 18th day of
October, 2007, between SID TOOL CO., INC. (the "Employer"), MITCHELL JACOBSON,
individually, and ERIK GERSHWIND (the "Trustee"), as Trustee of the MITCHELL
JACOBSON 1994 INSURANCE TRUST dated February 17, 1994, between MITCHELL
JACOBSON, as Settlor, and JOSEPH GETRAER, as the original Trustee (the "Trust").
 
W I T N E S S E T H
 
WHEREAS:
 
A.           The parties hereto entered into (i) a split-dollar life insurance
agreement dated June 22, 1995 (the "June SDA"), pursuant to which the Employer
agreed to assist the Trust in the payment of premiums due on Hartford Life
Insurance Policy No. U01721833 and Metropolitan Insurance Company Policy No.
940350263 and (ii) a split-dollar life insurance agreement dated November 4,
1995 (the "November SDA"), pursuant to which the Employer agreed to assist the
Trust in the payment of premiums due on ITT Hartford Policy No. U01738145,
Principal Mutual Life Insurance Co. Policy No. 4036059, John Hancock Life
Insurance Co. Policy No. 67130630 and New York Life Insurance Co. Policy No.
45663565 (each, a "Policy" and, collectively, the "Policies");
 
B.           In consideration of the Employer's agreement to assist the Trust in
the payment of premiums due on the Policies, the Trust, as sole owner of the
Policies, agreed to assign to the Employer certain specific rights in and to the
Policies by a separate collateral assignment for each Policy (collectively, the
"Collateral Assignments");
 
C.           With respect to the June SDA:
 
 

--------------------------------------------------------------------------------


 
 
i.            Section 6.A.(ii) of the June SDA provides that the June SDA shall
terminate with respect to each of the Policies under the June SDA, upon delivery
of written notice of termination by the Trust to the Employer;
 
ii.           The Trustee provides that this Agreement shall constitute a
written notice of termination of the June SDA and the Employer acknowledges
receipt of such notice; and
 
iii.           The Trustee, solely in his capacity as trustee of the Trust and
not in his individual capacity, has paid to the Employer an amount equal to the
lesser of (a) the "Aggregate Employer Premiums Paid" (as defined in the June
SDA) or (b) the "Cash Surrender Value" (as defined in the June SDA) of each of
the Policies under the June SDA at the time of such payment (computed without
regard to any policy loans then outstanding) (the "Payment"), and the parties
hereto desire to terminate the June SDA; and
 
D.           With respect to the November SDA:
 
i.            Section 8 of the November SDA provides that the November SDA shall
terminate with respect to the Policies under the November SDA, without notice,
upon the occurrence of a Notice of Termination by the Employer or the Trust;
 
ii.           The parties provide that this Agreement shall constitute a Notice
of Termination; and
 
iii.           The Trustee, solely in his capacity as trustee of the Trust and
not in his individual capacity, has paid to the Employer the "Employer's Premium
Contribution" (as defined in the SDA) with respect to the Policies under the
November SDA and the parties hereto desire to terminate the November SDA.
 
 

--------------------------------------------------------------------------------


 
 
NOW, THEREFORE, in consideration of the mutual promises made by each party to
the other, and of the mutual agreements contained herein, the parties hereto
agree as follows:
 
1.  Recitals.  The above recitals are incorporated herein by reference as though
fully set forth at length.
 
2.  Payment of Employer's Interest in the Policies.  It is acknowledged that the
Trustee, solely in his capacity as trustee of the Trust and not in his
individual capacity, has delivered to the Employer funds representing an amount
equal to the sum of the Payment and the Employer's Premium Contribution.  The
amount equal to the sum of the Payment subject to the June SDA and the
Employer's Premium Contribution subject to the November SDA is $1,466,522.03.
 
3.  Termination of the Split-Dollar Agreements.  The parties hereto agree that:
(a)  the June SDA and the November SDA are hereby terminated and are of no
further force or effect;
(b)  the payment by the Trustee to the Employer of an amount equal to the sum of
the Payment with respect to the Policies under the June SDA and the Employer's
Premium Contribution with respect to the Policies under the November SDA
constitutes full and complete satisfaction of the Employer's rights in and to
the Policies; and
(c)   as of the date hereof, there are no other split-dollar life insurance
agreements between the parties in effect with respect to the Policies.
 
4.  Release of Collateral Assignment.  The Employer hereby agrees to execute
such documents as may be reasonably required by the Trustee to release the
Collateral Assignments.
 
5.  Release.  The parties hereby release and relieve each other and their
respective heirs, executors, administrators, personal representatives,
successors and assigns from any and all obligations and liabilities under and in
connection with the June SDA and the November SDA.
 
 

--------------------------------------------------------------------------------


 
6.  Choice of Law.  This Agreement shall be governed by the internal law of the
State of New York, without reference to principles of conflict of laws.
 
7.  Benefit.  This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto, and to their respective successors and assigns.
 
8.  Entire Agreement.  This Agreement sets forth the entire understanding of the
parties with respect to the transactions contemplated hereby and supersedes all
prior agreements, arrangements and understandings relating to the subject matter
hereof.  This Agreement may be amended only by a written instrument executed by
the parties hereto.
 
9.  Further Instruments.  The parties agree that they shall execute and deliver
any and all additional writings, instruments, and other documents contemplated
hereby or referenced herein and shall take such further action as shall be
reasonably required in order to effectuate the terms and conditions of this
Agreement.
 
10.  Headings.  The headings of the sections are for convenience only and shall
not control or affect the meaning or construction or limit the scope or intent
of any of the provisions of this Agreement.
 
11.  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which shall constitute one and the
same instrument.
 
 

 

--------------------------------------------------------------------------------


 

 
 
IN WITNESS WHEREOF, the parties have signed this agreement as of the day and
year first written above.
 
 
ATTEST:                                                           EMPLOYER:  SID
TOOL CO., INC.



 /s/ Eric Lerner                                                          By:
/s/ Shelley M. Boxer                                                 
                                                                           
          A Duly Authorized Officer



    INSURED:


                           /s/ Mitchell
Jacobson                                                     
                                                                                                
   MITCHELL JACOBSON, Individually



  TRUST:  MITCHELL JACOBSON 1994 INSURANCE TRUST
  dated February 17, 1994


   By: /s/ Erik Gershwind                                                    
                                                                           
          ERIK GERSHWIND, Trustee


 
 
 
 